Citation Nr: 1137723	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  06-09 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a sciatic nerve disability affecting the lower right extremity, secondary to a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970. 

This matter was last before the Board of Veterans' Appeals (Board) in October 2010 on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In August 2007, the Veteran, accompanied by his authorized representative, appeared at a hearing held before the below-signed Veterans Law Judge in Jackson, Mississippi. A transcript of that hearing has been associated with the claims file.  

This matter has been certified for review as a claim for service connection for a right leg disability. The Veteran has referred to this disability as shin splints, bone degeneration, nerve pain, and sciatica. He has attributed the disability to his low back, his gait, and his history of parachute jumps. The Board has recharacterized the issue to reflect the medical evidence of record. Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.") A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability. Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3).






FINDINGS OF FACT

1. The Veteran is in receipt of service connection for a low back disability and a right knee disability; he has been denied service-connection for a right hip disability.

2.  Since active duty service, he has reported experiencing pain from his low back radiating to his right leg.

3. The Veteran is competent to report his symptoms and his reports are credible.

4. With the benefit of the doubt resolved in the Veteran's favor, sciatica diagnosed in March 2005 was caused by service.


CONCLUSION OF LAW

The criteria for service connection for a sciatic nerve disability of the right leg have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the Board has granted the full benefits sought with respect to the issue herein decided, there is no prejudice to the Veteran under VA's duties to notify and assist.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran asserts that he experiences a right leg disability, manifested by pain and occasional numbness of his entire right lower extremity, as the result of either his service-connected low back disability or the direct result of in-service physical stress. Specifically, he has contended that he has shin splints, bone degeneration, or sciatica in his right leg. The record reflects a history of the Veteran's complaints of pain radiating from his low back into his right leg and a 2005 diagnosis of sciatica; there is no medical evidence of shin splints or bone (rather than joint) degeneration. Based on this evidence, the Board will grant his claim for service connection. Alemany v. Brown, 9 Vet. App. 518 (1996); (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), the Court stated that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."

Service treatment records reflect that the Veteran reported back pain at the time of his enlistment in September 1967. In January 1968 he was treated for back pain that he described as radiating to his right thigh and sometimes all the way to his toes. He was assessed with back pain and "patchy hyperthesia - no nerve root." A February 1968 treatment note indicates continued back pain and right leg pain. In May 1968 the Veteran reported for treatment of pain in his back and legs. A July 1968 note reflects more than six (6) months of back pain and an increase in the pain radiating to the legs. November 1968 and February 1969 treatment notes also reflect low back pain with radiating pain to the legs. In March 1969 the Veteran also complained that his lower extremities felt weaker and the treating physician advised seeking a nerve study. Subsequent records do not reflect that the nerve study was performed, but a February 1970 note states that the Veteran was experiencing back pain without any radiation or neurological impairment of the lower extremities. Right knee chondromalacia was diagnosed in March 1970.

Subsequent to his discharge from service, the Veteran informed VA that he continued to experience radiating pain from his back down his right leg. Although work-related documents show that he injured, bruised and abrased his right leg in January 2000, he reported for treatment of radiating pain again in July 2002. A February 2003 spinal examiner noted that the Veteran reported occasional back pain radiating to his legs and resulting in some numbness and tingling. An October 2003 VA treatment note states that the Veteran reported right leg pain radiating from his back.

In March 2005 the Veteran reported for treatment of low back pain radiating to his right leg and foot. The attending VA physician noted that his sensory and motor functions were intact and diagnosed him with sciatica. The Veteran was afforded a VA examination in conjunction with his service-connected spinal disability in August 2005. The examiner noted that he experienced shooting pain to his right leg in conjunction with the low back disability and complained of leg weakness during flare-ups. The examiner diagnosed degeneration of the lumbar spine with thoracolumbar scoliosis as well as bilateral patellofemoral syndrome with enchondromas of both femurs. An enchondroma is a benign growth of cartilage arising in the metaphysis of a bone. Dorland's Illustrated Medical Dictionary, 550 (28th ed. 1994).

The Veteran reported right hip and leg pain in March 2006. The following month he was seen for pain in his back and right hip, calf, knees, and toe; he stated that the right leg pain seemed to radiate from the hip. In June 2006 the Veteran reported experiencing pain in his back and his right leg. In March 2007 the Veteran received an orthopedic consult for back pain radiating into his right buttock. An April 2007 treatment note reflects that the Veteran reported experiencing the same problem for the past 30 years; his lower extremity muscle strength was assessed at three (3) out of five (5). In June 2007 a VA orthopedist noted that the Veteran was followed for "back pain radiating to the buttocks." The orthopedist's assessment was that the pain was not emanating from his hip joint disease. 

The Veteran testified before the Board at a June 2007 hearing. He stated that he thought his right leg pain "was the same pain, it was just moving from the nerve
... going down into my right leg."

In October 2009, the Veteran received another VA consultation for his back pain. The treatment note reflects that the pain radiated into his right lower extremity and the Veteran reported occasional numbness and tingling. The VA physician noted a leg length discrepancy. 

The Veteran was afforded a VA examination that same month. The examiner diagnosed  multilevel cervical spondylosis and disk disease with spinal stenosis as well as degenerative joint disease and trochanteric bursitis of the right hip. The examiner opined that the right hip bursitis was not likely related to the Veteran's spinal disability. Although referencing a neurosurgery note dated August 2005 that "show[ed] little to explain his current lower extremity symptoms," the examiner did not provide an opinion as to the etiology of any right leg disability other than hip bursitis.

In February 2010, the Veteran received a VA pain consultation. He again reported low back pain radiating into his right leg and hip pain. The Veteran described the leg pain as worse with activity and radiating from the back to through his right leg to the calf area. The health care provider diagnosed hip arthralgia and sacroiliitis and a gait abnormality due to leg length discrepancy.

The claims file was returned to the October 2009 examiner in November 2011. The examiner was asked to specifically address whether the Veteran had a right leg disability. The examiner stated that the Veteran was already service-connected for a right knee disability and had been denied service connection for a right hip disability. The examination report reflects review of certain medical records and states that there were no findings of radiculopathy. However, the examiner did not address the treatment notes, detailed above, that diagnosed sciatica or the June 2007 VA orthopedist's opinion that the reported right leg pain was not emanating from his joints. The examiner concluded that, as an August 2005 note stated there was little radiologic evidence to support a finding of any neurological abnormality, there were no right leg disabilities secondary to the service-connected back disability.

The Veteran is in receipt of service connection for a lumbosacral spine disability, effective the date of his separation from service. The General Rating Formula for Diseases and Injuries of the Spine specifies that any objective neurologic abnormalities associated with spinal disability are to be evaluated separately. 38 C.F.R. § 4.71a, Note 1. Attention should be given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120.

The Veteran has repeatedly reported pain radiating from his back to his right (and, occasionally, left) lower extremity, but spinal disability ratings are to be assigned without regard to pain, stiffness, and aching. 38 C.F.R. § 4.71a. However, he has also reported some loss of sensation and feelings of weakness in his right lower extremity. Although VA examination reports do not reveal any diagnosis of neurologic abnormality, the Veteran has consistently reported symptoms thereof. Further, VA treatment notes reflect consistent observation of the Veteran's right lower extremity symptoms and a March 2005 physician diagnosed right-sided sciatica. Based on this medical evidence and providing the benefit of the doubt to the Veteran, the Board finds that he has experience radiculopathy of the right lower extremity during the pendency of his appeal. Gilbert, 1 Vet. App. at 53- 56; McClain, 21 Vet. App. at 321-323.

In granting service connection for the disorder, the Board does not express any opinion as to its severity for purposes of assigning a disability rating. That determination will be made by the RO. The question of its severity is one of rating, not of service connection. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).



ORDER

Service connection for a sciatic nerve disability affecting the lower right extremity is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


